Per Curiam.
Prosecution for selling intoxicating liquor to a minor.
*64Motion to quash affidavit overruled, and exception; trial, conviction and judgment.
The affidavit on which the prosecution is based is as follows:
“ Thomas J. Lockwood swears that George Manvelle, late of said county and State aforesaid, on or about the 15th day of January, 1876, at and in the county of Delaware, and State of Indiana, did then and there unlawfully sell, barter and give away, for five cents, a certain intoxicating liquor to him, the said Thomas J. Lockwood, he, the said Thomas J. Lockwood, being then and there a person under the age of 21 years, contrary,” etc.
The prosecution was based upon the 13th section of the act of 1875, on the subiect of intoxicating liquor. 1 R. S. 1876, p. 872.
Passing over other objections made to the affidavit, it was fatally defective in not stating the quantity of liquor sold. Cool v. The State, 16 Ind. 355; Brutton v. The State, 4 Ind. 601.
The judgment below is reversed, and the cause is remanded, with instructions to the court below to quash the affidavit.